9 F.3d 977
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re POWERTEX, INC. et al., Petitioner.POWERTEX, INC., Victor T. Podd and Sea-Land Service, Inc.,Plaintiffs-Appellants,v.INSTA-BULK, INC., Defendant-Appellee.
Misc. Nos. 379.
No. 93-1329.
United States Court of Appeals, Federal Circuit.
July 12, 1993.

DISMISSED.
ON PETITION FOR WRIT OF MANDAMUS
ON MOTION
RICH, Circuit Judge.

ORDER

1
Insta-Bulk, Inc. moves to dismiss Powertex, Inc. et al.'s appeal no. 93-1329 as interlocutory and moves for sanctions.  Powertex moves to voluntarily dismiss its appeal and opposes the motion for sanctions.  Powertex petitions for a writ of mandamus in misc. no. 379.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
(1) Powertex's motion to voluntarily dismiss its appeal is granted.


4
(2) Insta-Bulk's motion to dismiss for lack of jurisdiction is moot.


5
(3) Insta-Bulk's motion for sanctions is denied.


6
(4) Insta-Bulk is directed to respond to Powertex's mandamus petition within 10 days.